


EXHIBIT 10.4
VIA FIRST CLASS MAIL

DATE: October 11, 2013


Plainfield Renewable Energy Holdings, LLC
c/o Enova Energy Group, LLC
5256 Peachtree Road, Suite 130
Atlanta, Georgia 30341
Attn: William D. Brunstad


Re:
Proposal and Agreement With Respect to Acceptance of Certain
Collateral Pursuant to Section 9-620 of the UCC (“Instrument”)

Ladies and Gentlemen:


RECITALS:


A.    Whereas the following agreements have been entered into by PLAINFIELD
RENEWABLE ENERGY OWNER, LLC (“Borrower”), and/or PLAINFIELD RENEWABLE ENERGY
HOLDINGS, LLC (the “Pledged Entity” and collectively, the “Loan Parties”), as
indicated, and are in full force and effect:


1.    Secured Promissory Note and Agreement, dated as of December 29, 2011
entered into by and between LEIDOS CONSTRUCTORS, LLC, an Oklahoma limited
liability company (f/k/a SAIC CONSTRUCTORS, LLC) (“Lender”) and Borrower (as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Owner Note”), pursuant to which
the Lender extended certain credit to Borrower (the “Advances”). Lender has
assigned all of its rights in the Owner Note and the Pledge Agreement to LEIDOS
RENEWABLE ENERGY, LLC, a Delaware limited liability company (“Secured
Creditor”).


2.     Pledge and Security Agreement, dated as of December 29, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Pledge Agreement”), pursuant to which
Borrower granted to Lender, as security for the payment of all amounts due under
the terms of the Owner Note (the “Obligations”) a security interest in the
Collateral, as defined in the Pledge Agreement (the “Foreclosure Collateral”).


B.    Whereas, the Borrower and the Secured Creditor further acknowledge and
agree that:



PROPOSAL AND AGREEMENT
PURSUANT TO UCC §9-620
#4830-4377-1926    

--------------------------------------------------------------------------------




1.    As of September 30, 2013, the Obligations outstanding under the Note and
all due and payable were at least $99,242,226, consisting of principal, accrued
and unpaid interest and reimbursable expenses.


2.    Borrower is in default under the Owner Note and Pledge Agreement. Pursuant
to the Owner Note and Pledge Agreement, by reason of such event of default, the
Secured Creditor has, and may exercise, among other rights remedies and powers,
all of its rights as a secured party under the Pledge Agreement with respect to
the Foreclosure Collateral pursuant to the Uniform Commercial Code in effect in
the state of New York (the “UCC”) and such additional rights, remedies, powers
and privileges to which a secured party is entitled under any other applicable
laws.


3.    The Loan Parties have agreed to execute this Agreement, and to tender to
the Secured Creditor the Foreclosure Collateral in full satisfaction of the
Obligations outstanding as of the date hereof.


4.    Secured Creditor has agreed that, concurrently with the dating and
delivery of the Bill of Sale as provided hereinbelow, and the transfer of all
right title and interest in and to the Collateral to Secured Creditor following
receipt of all required regulatory approvals for the transfer of title to the
Collateral, the Obligations shall be satisfied in full and the Owner Note shall
be fully satisfied and terminated without need for further action by any person.


Accordingly, intending to be legally bound hereby, the undersigned parties
hereby agree as follows:


PROPOSAL AND AGREEMENT


Section 1. Proposal Regarding Acceptance of Foreclosure Collateral; Designation
of Transferees. The Secured Creditor hereby proposes and agrees to accept the
Foreclosure Collateral identified on Schedule 1 hereto in full satisfaction of
the Obligations under the Owner Note, pursuant to Section 9-620 of the UCC.
Secured Creditor agrees that, concurrently with the dating and delivery of the
Bill of Sale as provided hereinbelow, and the transfer of all right title and
interest in and to the Collateral to Secured Creditor following receipt of all
required regulatory approvals for the transfer of title to the Collateral, the
Obligations shall be satisfied in full and the Owner Note shall be fully
satisfied and terminated without need for further action by any person. By
signing this Instrument, each Loan Party consents to the acceptance of the
Foreclosure Collateral by the Secured Creditor in full satisfaction of such
Obligations under the Owner Note. With respect to the Foreclosure Collateral,
Secured Creditor shall have the right to designate its controlled affiliate to
receive title to such Foreclosure Collateral.


Section 2. Consent and Acknowledgment.


(a)    Each Loan Party and Secured Creditor hereby acknowledges and agrees that
this Instrument constitutes proper notice under the Owner Note and Pledge
Agreement and a proper

2    PROPOSAL AND AGREEMENT
PURSUANT TO UCC §9-620
#4830-4377-1926    

--------------------------------------------------------------------------------




proposal pursuant to Section 9-620 of the UCC and other applicable provisions of
the UCC. Each Loan Party and Secured Creditor, on behalf of itself, its
subsidiaries, affiliates and any person that claims by, through or under it,
hereby consents and agrees to the terms of this Instrument to the extent its
consent or agreement is required under the Owner Note, the Pledge Agreement, the
UCC or any other applicable law.


(b)    The Borrower hereby represents and warrants to the Secured Creditor that
(i) it has the requisite corporate power and authority (as applicable) to
execute, deliver and perform its obligations under this Instrument and such
execution, delivery and performance have been duly authorized by all requisite
corporate action on its part, and (ii) this Instrument has been duly executed by
its authorized officer or representative and constitutes its legal, valid,
binding and enforceable obligation and does not violate any applicable law.


(c)    The Borrower and the Pledged Entity hereby represent and warrant to the
Secured Creditor that (i) to their knowledge, all of the Foreclosure Collateral
is owned by the Borrower and (ii) Borrower has not granted any voluntary liens
against the Foreclosure Collateral that are not disclosed on Schedule 2.


Section 3. Closing Date; Bill of Sale. Secured Creditor shall determine the date
upon which the transfer contemplated in this proposal shall be consummated as
further provided below. Concurrently with the execution of this Instrument,
Borrower shall execute an undated General Assignment and Bill of Sale (“Bill of
Sale”) in the form of Exhibit A, which undated Bill of Sale shall not be
effective until a date is inserted by the Secured Creditor and a copy thereof is
sent to Borrower and Pledged Entity. The Bill of Sale shall be dated and the
transfer contemplated in this proposal shall be consummated and effective after
the date hereof and on or before December 31, 2013 (the “Foreclosure Date”),
provided, however, in the event that (i) a uniform commercial code disposition
of the collateral granted to secure the Owner Note (including without limitation
the equity issued by Pledged Entity to Borrower that is pledged to Secured
Creditor) has conditionally taken place by the Foreclosure Date, (ii) Secured
Creditor or a foreclosure vehicle formed by Secured Creditor is named on the
Bill of Sale (subject to and conditioned upon the receipt of all governmental
approvals) and (iii) Secured Creditor or a foreclosure vehicle is diligently
seeking all such governmental approvals but has not yet received one or more of
such governmental approvals on or before the Foreclosure Date, then the
Foreclosure Date shall be automatically extended from December 31, 2013 to and
including March 2, 2014 without the need for any further action by any party to
this Instrument.


Section 4. Further Assurances. In addition to the foregoing, the Borrower from
and after the Closing Date shall take all steps and execute all documents that
may be reasonably requested by the Secured Creditor to effect the assignment,
transfer and acceptance of the Foreclosure Collateral as contemplated by, and
otherwise to effectuate the purposes of, this Instrument, including, without
limitation, seeking and obtaining such governmental authorizations, court orders
or other approvals as the Secured Creditor may reasonably request.


Section 5. Reservation of Rights. Prior to the Bill of Sale being dated and
delivered as provided herein, and except for the matters that are the subject of
this Instrument and the

3    PROPOSAL AND AGREEMENT
PURSUANT TO UCC §9-620
#4830-4377-1926    

--------------------------------------------------------------------------------




instruments and other documents executed in connection herewith, the Secured
Creditor reserves and preserves any and all rights, powers and remedies under
the Owner Note and the Note Documents defined therein or under applicable law or
equity against the Borrower with respect to any existing or future events of
default, and no failure, delay or discontinuance on the part of any person in
exercising any right, power or remedy against the Borrower shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy against the Borrower.


Section 6. Benefit of Instrument. All representations, warranties, covenants,
promises and agreements by or on behalf of, or for the benefit of the Loan
Parties or the Secured Creditor that are contained in this Instrument shall
survive the Foreclosure Date and shall bind and inure to the benefit of their
respective successors and assigns for a period of four years from the date
hereof.


Section 7.    Miscellaneous.

(a)    This Instrument may not be modified or amended except in a writing signed
by each of the Loan Parties and the Secured Creditor; and the terms of this
Instrument may not be waived except in writing signed by each of the Loan
Parties and the Secured Creditor.


(b)    This Instrument (i) may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Instrument by signing any such counterpart
and (ii) may be delivered by facsimile transmission.


(c)    This Instrument shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts made and to be
performed in such State. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS
INSTRUMENT.


(d)    In this Instrument, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the words
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; and references to Persons include their respective
permitted successors and assigns. All references herein to Articles, Sections,
Exhibits, Appendices and Schedules shall be deemed references to Articles and
Sections of, and Exhibits, Appendices and Schedules to this Instrument unless
the context shall otherwise require.  The words “shall” and “will” are used
interchangeably with the same meaning.


[SIGNATURE PAGES FOLLOW]

4    PROPOSAL AND AGREEMENT
PURSUANT TO UCC §9-620
#4830-4377-1926    

--------------------------------------------------------------------------------






Very truly yours,



LEIDOS RENEWABLE ENERGY, LLC
A Delaware limited liability company






By: /s/ James R. Moos    
Name: James R. Moos
Title: CEO









PROPOSAL AND AGREEMENT
PURSUANT TO UCC §9-620
#4830-4377-1926    

--------------------------------------------------------------------------------




EACH OF THE SIGNATORIES BELOW ACKNOWLEDGES AND AGREES TO THIS INSTRUMENT AND
APPROVES THE PROPOSAL PURSUANT TO SECTION 9-620 OF THE UCC CONTAINED HEREIN AND
ALL OTHER TERMS AND CONDITIONS SET FORTH HEREIN:




ACCEPTED AND AGREED:


PLAINFIELD RENEWABLE ENERGY OWNER, LLC
a Delaware limited liability company




By: /s/ James R. Moos    
Name: James R. Moos
Title: Authorized Person






PLAINFIELD RENEWABLE ENERGY HOLDINGS, LLC
a Delaware limited liability company






By:    /s/ Daniel P. Wollenhaupf        
Name: Daniel P. Wollenhaupf
Title: CEO









PROPOSAL AND AGREEMENT
PURSUANT TO UCC §9-620
#4830-4377-1926    

--------------------------------------------------------------------------------




SCHEDULE 1
Foreclosure Collateral


a.all of Borrower’s right, title and interest in and to all of the equity
interests issued by Pledged Entity, which interest constitutes one hundred
percent (100%) of the total outstanding membership interest in Pledged Entity.
b.all rights to receive income, gain, profit, dividends and other distributions
allocated or distributed to the Pledgor in respect of or in exchange for all or
any portion of all of Borrower’s right, title and interest in and to all of the
equity interests issued by Pledged Entity (the “Pledged Capital Stock”);
c.all of the Borrower’s capital or ownership interest or other capital stock,
including capital accounts, in the Pledged Entity;
d.all other rights, title and interest in or to the Pledged Entity derived from
the Pledged Capital Stock;
e.all intercompany indebtedness or other obligations of the Pledged Entity owed
to the Borrower:
f.all claims of the Borrower for damages arising out of, or for any breach or
default relating to, the Pledged Capital Stock;
g.all securities, intercompany notes, certificates and other instruments
representing or evidencing any of the foregoing rights and interests or the
ownership thereof and any interest of the Borrower reflected in the books of any
financial intermediary pertaining to such rights and interests;
h.all future distributions, non-cash dividends, options, warrants, stock splits,
reclassifications, rights, instruments or other investment property and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such rights and
interests;
i.all rights of the Borrower under the organizational documents of the Pledged
Entity (including all of the Borrower 's voting rights in or rights to control
or direct the affairs of the Pledged Entity, any right to terminate, amend,
supplement modify or waive performance under the organizational documents or to
compel performance or otherwise exercise remedies thereunder);
j.all security entitlements of the Borrower in any and all of the foregoing; and

PROPOSAL AND AGREEMENT
PURSUANT TO UCC §9-620
#4830-4377-1926    

--------------------------------------------------------------------------------




k.all proceeds (including proceeds of proceeds) of the foregoing Collateral,
including, without limitation, “proceeds” as defined in Section 9-102(a)(64) of
the UCC.



PROPOSAL AND AGREEMENT
PURSUANT TO UCC §9-620
#4830-4377-1926    

--------------------------------------------------------------------------------




SCHEDULE 2
(Notice Parties)


SECURED CREDITORS OF RECORD OF
PLAINFIELD RENEWABLE ENERGY OWNER, LLC




None

PROPOSAL AND AGREEMENT
PURSUANT TO UCC §9-620
#4830-4377-1926    

--------------------------------------------------------------------------------




EXHIBIT A
to Proposal and Agreement With Respect
to Acceptance of Certain Collateral
Pursuant to Section 9-620 of the UCC


GENERAL ASSIGNMENT AND BILL OF SALE






THIS GENERAL ASSIGNMENT AND BILL OF SALE is entered into this 25th day of
November, 2013 by Plainfield Renewable Energy Owner, LLC (“Seller”) in favor of
LEIDOS RENEWABLE ENERGY, LLC, a Delaware limited liability company
(“Purchaser”).


WHEREAS, Purchaser and Seller entered into a Proposal and Agreement With Respect
to Acceptance of Certain Collateral Pursuant to Section 9-620 of the Uniform
Commercial Code as enacted in the State of New York (the “UCC”), dated as of
November 25, 2013, 2013 (the “Instrument”) and without limiting Section 4 of the
Instrument, this General Assignment and Bill of Sale further confirms the
delivery of the Assigned Assets (defined below);


WHEREAS, Seller desires to transfer and assign to Purchaser the assets described
below pursuant to Section 1 of the Instrument and Purchaser desires to accept
the sale, transfer, conveyance, assignment and delivery thereof;


WHEREAS, this General Assignment and Bill of Sale is delivered undated and shall
not become effective until a date is inserted in the preamble by the Purchaser;
and
 
WHEREAS, Seller and Purchaser have heretofore entered into the Secured
Promissory Note and Agreement, dated as of December 29, 2011, in which Seller
extended to Purchaser certain Advances, as defined therein.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, Seller hereby irrevocably sells, transfers,
conveys, assigns and delivers to Purchaser all of Seller’s right, title and
interest in, to and under the foreclosure collateral described on Schedule 1
hereto (collectively, the “Assigned Assets”),


TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns,
forever.


Purchaser hereby accepts the sale, transfer, conveyance, assignment and delivery
of the Assigned Assets.



#4830-4377-1926            

--------------------------------------------------------------------------------




At any time or from time to time after the date hereof, at Purchaser’s request
and without further consideration, Seller shall execute and deliver to Purchaser
such other instruments of sale, transfer, conveyance, assignment and
confirmation, provide such materials and information and take such other actions
as Purchaser may reasonably deem necessary or desirable in order to more
effectively transfer, convey and assign to Purchaser, and to confirm Purchaser’s
title to, all of the Assigned Assets.


Seller hereby constitutes and appoints Purchaser the true and lawful attorney of
Seller, with full power of substitution, in the name of Seller or Purchaser, but
on behalf of and for the benefit of Purchaser: (i) to demand and receive from
time to time any and all of the Assigned Assets and to make endorsements and
give receipts and releases for and in respect of the same and any part thereof;
(ii) to institute, prosecute, compromise and settle any and all actions or
proceedings that Purchaser may deem proper in order to collect, assert or
enforce any claim, right or title of any kind in or to the Assigned Assets;
(iii) to defend or compromise any or all actions or proceedings in respect of
any of the Assigned Assets; and (iv) to do all such acts and things in relation
to the matters set forth in the preceding clauses (i) through (iii) as Purchaser
shall deem desirable. Seller hereby acknowledges that the appointment hereby
made and the powers hereby granted are coupled with an interest and are not and
shall not be revocable by it in any manner or for any reason.


This General Assignment and Bill of Sale may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


This General Assignment and Bill of Sale shall be governed by and construed in
accordance with the laws of the State of New York applicable to a contract
executed and performed in such State without giving effect to the conflicts of
laws principles thereof, except that if it is necessary in any other
jurisdiction to have the law of such other jurisdiction govern this General
Assignment and Bill of Sale in order for this General Assignment and Bill of
Sale to be effective in any respect, then the laws of such other jurisdiction
shall govern this General Assignment and Bill of Sale to such extent.


IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
(or officers of their sole or managing member) to execute this General
Assignment and Bill of Sale on the day and year first above written.


                        

#4830-4377-1926        

--------------------------------------------------------------------------------








PLAINFIELD RENEWABLE ENERGY OWNER, LLC










By:    ____________________________
Name:
Title:

#4830-4377-1926        

--------------------------------------------------------------------------------




SCHEDULE 1
ASSIGNED ASSETS




a.    all of Borrower’s right, title and interest in and to all of the equity
interests issued by Pledged Entity, which interest constitutes one hundred
percent (100%) of the total outstanding membership interest in Pledged Entity.
b.    all rights to receive income, gain, profit, dividends and other
distributions allocated or distributed to the Pledgor in respect of or in
exchange for all or any portion of all of Borrower’s right, title and interest
in and to all of the equity interests issued by Pledged Entity (the “Pledged
Capital Stock”);
c.    all of the Borrower’s capital or ownership interest or other capital
stock, including capital accounts, in the Pledged Entity;
d.    all other rights, title and interest in or to the Pledged Entity derived
from the Pledged Capital Stock;
e.    all intercompany indebtedness or other obligations of the Pledged Entity
owed to the Borrower:
f.    all claims of the Borrower for damages arising out of, or for any breach
or default relating to, the Pledged Capital Stock;
g.    all securities, intercompany notes, certificates and other instruments
representing or evidencing any of the foregoing rights and interests or the
ownership thereof and any interest of the Borrower reflected in the books of any
financial intermediary pertaining to such rights and interests;
h.    all future distributions, non-cash dividends, options, warrants, stock
splits, reclassifications, rights, instruments or other investment property and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such rights and
interests;
i.    all rights of the Borrower under the organizational documents of the
Pledged Entity (including all of the Borrower 's voting rights in or rights to
control or direct the affairs of the Pledged Entity, any right to terminate,
amend, supplement modify or waive performance under the organizational documents
or to compel performance or otherwise exercise remedies thereunder);

#4830-4377-1926        

--------------------------------------------------------------------------------




j.    all security entitlements of the Borrower in any and all of the foregoing;
and
k.    all proceeds (including proceeds of proceeds) of the foregoing Collateral,
including, without limitation, “proceeds” as defined in Section 9-102(a)(64) of
the UCC.

#4830-4377-1926        